Montgomery, J.,
dissenting. At the time of bis death, Stevenson was a salesman in the employment of Peele, a witness in the ease. Tbe three prisoners, together with Melton Belfield (now dead), on the day of the homicide, went to the store of Peele for a lawful purpose, SO' far as the evidence discloses. Before the shooting commenced, the prisoners were peacemakers. On bis cross-examination, Peele said, in answer to the question, “They did not take any part in the row, did they?” “Not specially.” “When you ordered them out, did these prisoners go out?” “Yes, sir.” Peele further testified that upon bearing pistol firing, be returned from the back room of the store to the front door; be then saw Melton Belfield shoot Stevenson; that be fired standing right over him, and that be saw no pistols in the bands of prisoners. But the evidence of Liverman and that of Dr. Oapehart went to prove that the prisoners were engaged in the shooting, and under circumstances tending to show premeditation on their part to kill Stevenson; and upon that evidence, doubtless, the jury convicted them of murder in the first degree. A very short time elapsed between the moment when the prisoners were peacemakers and the time when they did the shooting, according to the evidence of the two last-named witnesses, it is time; but premeditation is not a question of time. If the intent to kill springs from a sudden gust of passion, and the act of killing is simultaneous with the formation of the intention, then there is no premeditation. But if the purpose to kill has been considered long enough to' fix in the mind the determination to do the act, and then subsequently, either remotely or immediately, the killing is done, premeditation exists. State v. Dowden, 118 N. C., 1145; State v. Foster, 130 N. C., 666. I think there was no error.